 1

 2                          UNITED STATES DISTRICT COURT

 3                        SOUTHERN DISTRICT OF CALIFORNIA
 4   UNITED STATES OF AMERICA,
                                                   Case No.: 21-cr-00722-JLS
 5

 6          v.
 7                                                 ORDER CONTINUING MOTION
     ROBERTO ELIAS SALAZAR (1),
     CELINA YUDITH LEYVA PORTILLO (2),             HEARING / TRIAL SETTING AND
 8                                                 EXCLUDING TIME UNDER THE
        Defendants.                                SPEEDY TRIAL ACT
 9

10         The parties jointly move to continue the motion hearing set for July 9, 2021, at 1:30
11 p.m. The parties also jointly move to exclude time under the Speedy Trial Act, 18 U.S.C. §

12 3161(h)(7) and 18 U.S.C. § 3161(h)(8).

13         For reasons stated in the joint motion, incorporated by reference herein, the Court
14 finds the ends of justice served by granting the requested continuance outweigh the best

15 interest of the public and the Defendants in a speedy trial.

16         In addition, given the grave public-health concerns discussed in Order of the Chief
17 Judge Nos. 18, 24, 27, 30, 33, 34, 40, 47, 50, 52, 52-A, 52-B, 52-C, 60, 63, 63-A, 63-B, and 63-

18 C, the ends of justice served by a continuance in this case outweigh the best interest of the
19 public and Defendants in a speedy trial. Failure to grant the continuance would be likely to

20 make a continuation of the proceeding impossible or result in a miscarriage of justice.

21 Failure to continue the case would also likely put counsel, parties, witnesses, and Court

22 personnel at unnecessary risk. Due to the restrictions imposed by current public-health

23 concerns it is also unreasonable to expect adequate preparation for pretrial proceedings or

24 for the trial itself within the Speedy Trial Act time limits. Thus, denial of a continuance is

25 likely to deny all counsel reasonable time necessary for effective preparation, taking into

26 account the exercise of due diligence.
27

28
 1         Accordingly, the Court finds that there are facts that support a continuance of the

 2 trial date or hearing date in this matter, and good cause for a finding of excludable time

 3 pursuant to the Speedy Trial Act, 18 U.S.C. § 3161.

 4         The Court further finds that time should continue to be deemed excludable under the

 5 Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7) and 18 U.S.C. § 3161(h)(8).

 6         IT IS ORDERED that the joint motion is granted. The motion hearing shall be

 7 continued to September 10, 2021 at 1:30 p.m.

 8         IT IS FURTHER ORDERED that the time between the filing of the joint motion until

 9 September 10, 2021, be deemed excludable time under the Speedy Trial Act pursuant to 18

10 U.S.C. §§ 3161(h)(7) and 3161(h)(8), in addition to any time excludable, pursuant to 18

11 U.S.C. § 3161(h)(1)(F), resulting from pretrial motions already filed.

12         IT IS SO ORDERED.
     Dated: July 6, 2021
13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                2
